         Case 1:20-cv-01792-LAP Document 28 Filed 02/05/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHN KEATLEY,

                      Plaintiff,
                                                20 Civ. 1792 (LAP)
-against-
                                                       ORDER
WILD SKY MEDIA CO., LTD,

                      Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

    The dial-in information for the February 11, 2021, 11:30

a.m. Initial Pretrial teleconference has been modified.             The

dial-in for the conference is (877) 402-9753, access code:

6545179.

    SO ORDERED.

Dated:       New York, New York
             February 5, 2021

                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
